DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see , filed , with respect to claims 21-39have been fully considered and are persuasive.  The of has been withdrawn. 

Allowable Subject Matter
Claims allowed.
The following is an examiner’s statement of reasons for allowance:  With respect to claims 21 and 33, Sandberg teaches “The first package member may form a container body, such as a bottle or a jar, and the second package member may form a closure member, such as a cap, and If the container body is made of glass and the cap is made of plastic, it may be convenient to provide the cap with the necessary circuitry and to leave the container body essentially unchanged compared to a conventional glass bottle with plastic cap. If the bottle is made of plastic it may be convenient to provide the bottle neck with the necessary circuitry. A screw cap is usually rather well aligned with the bottle neck which opens for the possibility to provide the bottle neck with some parts and the cap with other parts of the circuitry (par. 0040).”  Sandberg further teaches “FIG. 7 shows another embodiment of a package adapted to be opened by the application of an electrical force, which package comprises two parts, a container 30, which is adapted to receive a product, and a cap 31, and When the switch 7 is open, no current flows between the active surfaces 3, 4 or through the bonding layer 5 and the cap remains glued to the container 30. When the switch 7 is closed and current flows through the bonding layer 5, the bonds in the bonding layer 5 or between the bonding layer 5 and one or both of the active surfaces 3, 4 are broken or weakened, whereby the container 30 may easily be opened (Fig. 7, par. 0113).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed “An interactive beverage container comprising the communication chip having a second signal being readable when the cap is coupled to the bottle.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649